DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Request for Continued Examination filed on 7 September 2022.
The instant application claims priority to 23 April 2015.
Claim(s) 1-9 is/are pending and present for examination.  Claim(s) 1, 4, and 7 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2022 has been entered.
 
Response to Amendment
Claims 1, 4, and 7 have been amended.
No claims have been cancelled.
No claims have been newly added.



Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 4, and 7, the claim(s) recite(s) in part “selecting a portion of textual terms” and “determining by the processors whether or not the result set exceeds a threshold match.”
The limitations directed towards selecting and determining are interpreted to be the observation or judgment about textual terms and a threshold match, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “memory”, “computer”, and “at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “selecting” feature in the context of this claim encompasses the user mentally evaluating a content contribution and selecting a portion of textual terms for use in a search query. For example, “determining” in the context of this claim encompasses mentally or physically recording the outcome of a determination with regards to whether a result set is greater than a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., “receiving in memory”, “querying the existing content by a processor” and “integrating the content contribution”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed features of “receiving”, “querying”, and “applying” are merely insignificant extra-solution activity, i.e., necessary data outputting. See MPEP 2106.05(g). At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “receiving”, “querying” and “applying” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the “receiving”, "querying”, and “applying” limitations are clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the execution of a query only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Therefore, the querying is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 2, 5, and 8, the limitations are directed towards further defining the result set, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of a “result set” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 3, 6, and 9, the limitations are directed towards “determining a threshold match” and “computing a difference in words” are interpreted to be the observation or judgment about determining a match and computing a difference in words, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
For example, the “determining” feature in the context of this claim encompasses the user mentally evaluating textual terms to with text annotated by a structural element. For example, “computing” in the context of this claim encompasses mentally or physically recording the outcome of a determination with regards to whether words are different between the content contribution and the text annotated by a structural element. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites displaying the difference in a window. The window is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “determining” and “computing” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "determining” and “computing” limitations are clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the execution of a query only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Therefore, the querying is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, USPGPUB No. 2012/0330968, filed on 5 October 2011, and published on 27 December 2012, in view of Hong et al, USPGPUB No. 2008/0201651, filed on 13 August 2007, and published on 21 August 2008.
As per independent claims 1, 4, and 7,  Lee, in combination with Hong, discloses:
A content contribution validation method comprising:
receiving in memory of a host computing system, from over a computer communications network, a text content contribution contributed by an individual posting to a social media platform, the text content contribution to add to existing text content previously posted in the social media platform, the existing text content stored in data storage coupled to the host computing system  {See Lee, [0026], wherein this reads over “the primary electronic documents 120 may be stored on one or more primary document server 114.  The primary document server 114 may be connected to the comment association system 170 via a network 104, such as the Internet”; [0031], wherein this reads over “The comments 121 may, in various embodiments, be one or more of micro-blog posts, such as Twitter posts, social networking posts including status updates, such as Facebook posts and updates and/or Google Buzz posts and updates, user-generated comments from web-pages such as, for example, Youtube comments, etc. Other types of comments 121 may also be used”; and [0033], wherein this reads over “The comment server 115 may receive the comments 121 from one or more users and may store such comments in a local or remote storage associated with the comment server 115”};
selecting by the computing system a portion of textual terms in the text content contribution contributed by the individual posting to the social media platform and generating a text  search query utilizing the selected portion of textual terms, the portion of textual terms separate from the separately existing content previously posted in the social media platform {See Lee, [0082], wherein this reads over “More particularly, the comment association system 170 may identify one or more markers which are related to the key terms (i.e. markers which are contained in comments having one or more of the key terms identified in 304)”; and [0086], wherein this reads over “That is, one or more of the key terms identified at 304 may be used as a search term to search comments 121 to identify any of the comments which contain a predetermined number of the key terms”};
querying the separately existing content by a processor of the host computing system using the text search query generated utilizing the selected portion of textual terms that is separate from the separately existing content {See Lee, [0082], wherein this reads over “More particularly, the comment association system 170 may identify one or more markers which are related to the key terms (i.e. markers which are contained in comments having one or more of the key terms identified in 304)”; and [0086], wherein this reads over “That is, one or more of the key terms identified at 304 may be used as a search term to search comments 121 to identify any of the comments which contain a predetermined number of the key terms”}, and receiving a result set from the search query {See Hong, [0046], wherein this reads over “Using a web-based annotations service such as that made available by the client-side annotation module 106, users are given the ability to bookmark web documents and attach a set of tags or keywords to (or more generally annotate, by for example highlighting or attaching comments to) the document bookmark at the page level (and in an alternate embodiment to document elements at the sub-document element level)” and “Subsequently, the user may search and retrieve the document from the user's personal bookmark collection using the set of tags of the user”};
determining by the processor whether or not the result set exceeds a threshold match, the threshold match indicating a threshold number of terms match text in the separately existing content {See Lee, [0053], wherein this reads over “For example, the comment association module 232 may extract key words or key phrases from a snippet or a set of related snippets. The comment association module 232 may then identify one or more comments 121 which are associated with the same key terms. The resulting set of comments may then be validated. That is, the comment association module 232 may determine whether the identified comments are sufficiently related to the primary electronic document (or the set of related primary electronic documents) by calculating one or more relation score for those comments and comparing the relation score to a threshold. The relation score may be a measure of the degree of similarity between a comment 121 and a primary electronic document 120 or set of related primary electronic documents 120. If an identified comment is sufficiently related to the one or more primary electronic documents (i.e. if the relation score between the comment and the primary electronic document exceeds a threshold), then the comment association module 232 may associate the comment with the primary electronic document 120. In at least some embodiments, the API 150 may return one or more of the comments which have been determined to be sufficiently related to a primary electronic document or a set of primary electronic documents to a system, subsystem or module which placed a function call to the API 150.”}; and,
integrating the text content contribution to the existing text content in response to a determination that the result set exceeds the threshold match by adding the text content contribution to the existing text content so that the text content contribution and existing text content no longer are separate from one another, but otherwise rejecting the text content contribution {See Lee, [0053], wherein this reads over “If an identified comment is sufficiently related to the one or more primary electronic documents (i.e. if the relation score between the comment and the primary electronic document exceeds a threshold), then the comment association module 232 may associate the comment with the primary electronic document 120”; and [0093], wherein this reads over “In at least some embodiments, at 310, the comment association system 170 may associate one or more validated comments with the primary electronic document 120 by generating a web page which identifies one or more of the primary electronic documents received at 302 and one or more of the comments validated at 308. That is, the web page may display both primary electronic documents and comments which are determined to be related to the primary electronic documents in a common web page to visually represent the relationship between the primary electronic documents and the comments”}.
	Lee is directed to the invention of matching comment data to text data.  Specifically, Lee discloses a system wherein a comment is compared against a primary electronic document or a set of related primary electronic documents.  While Lee discloses the comparison of a comment against a document, Lee fails to expressly disclose the claimed feature of “querying the existing content by a processor of the host computing system using the search query and receiving a result set from the search query.”  Hong is directed to invention of annotating documents using a viewer.  Specifically, Hong discloses that "[u]sing a web-based annotations service such as that made available by the client-side annotation module 106, users are given the ability to bookmark web documents and attach a set of tags or keywords to (or more generally annotate, by for example highlighting or attaching comments to) the document bookmark at the page level (and in an alternate embodiment to document elements at the sub-document element level)” and that “the user may search and retrieve the document from the user's personal bookmark collection using the set of tags of the user.”  See Hong, [0046].  Wherein Hong discloses that a set of documents may be searched (i.e. querying the existing content) using the set of tags of the user (i.e. using the textual terms), it would have been obvious to one of ordinary skill in the art to improve the prior art of Lee with that of Hong for the predictable result of a system wherein the key terms of Lee may be utilized to search the document set as disclosed by Hong.
Claims 2, 3, 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Hong, and in further view of Chandra, USPGPUB No. 2008/0005101, filed on 21 June 2007, and published on 3 January 2008.
As per dependent claims 2, 5, and 8, Lee, in combination with Hong and Chandra, discloses:
The method of claim 1, wherein the result set is weighted based upon a presence of one or more of the textual terms in text annotated by one or more structural elements of the existing content predetermined to be of greater importance than other structural elements of the existing content {See Chandra, [0032], wherein this reads over “For instance, a searcher can perform a search for internet documents that include certain user-specified search terms within such targets as 1) a highlighted portion of the internet document, 2) a title of an internet document, 3) a comment associated with a highlighted portion of an internet document, and/or 4) a web page or internet document”; and [0035], wherein this reads over “the search engine processes the search query to identify those documents that satisfy the search parameters”}.
Lee is directed to the invention of matching comment data to text data.  Specifically, Lee discloses a system wherein a comment is compared against a primary electronic document or a set of related primary electronic documents.  Hong is directed to invention of annotating documents using a viewer.  The combination of Lee and Hong fails to expressly disclose the claimed feature of “wherein the result set is weighted based upon a presence of one or more of the textual terms in text annotated by one or more structural elements of the existing content predetermined to be of greater importance than other structural elements of the existing content.”  Chandra is directed to the invention of determining the significance and relevance of a web page, or a portion thereof.  Specifically, Chandra discloses that "a searcher can perform a search for internet documents that include certain user-specified search terms within such targets as 1) a highlighted portion of the internet document, 2) a title of an internet document, 3) a comment associated with a highlighted portion of an internet document, and/or 4) a web page or internet document” and “the search engine processes the search query to identify those documents that satisfy the search parameters.”  See Chandra, [0032] and [0035].  Wherein Chandra discloses a system for a targeted search of documents within portions such as the title or a comment associated with a highlighted portion, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Lee and Hong with that of Chandra for the predictable result of a system wherein the user tags of Lee may be compared against specific portions of a document (i.e. structural elements) and deemed of particular importance.
As per dependent claims 3, 6, and 9, Lee, in combination with Hong and Chandra, discloses:

The method of claim 1, further comprising:

determining a threshold match of the textual terms to text annotated by a structural element {See Lee, [0022], wherein this reads over “determining, at the comment association system, whether an identified comment is sufficiently related to the one or more primary electronic documents by calculating one or more relation score for that identified comment and comparing the relation score to one or more threshold”};

computing a difference in words between the content contribution and the text annotated by a structural element {See Lee, [0053], wherein this reads over “The relation score may be a measure of the degree of similarity between a comment 121 and a primary electronic document 120 or set of related primary electronic documents 1d20.  If an identified comment is sufficiently related to the one or more primary electronic documents (i.e. if the relation score between the comment and the primary electronic document exceeds a threshold), then the comment association module 232 may associate the comment with the primary electronic document 120”}; and,

displaying the difference in a window {See Chandra, [0045], wherein this reads over “For instance, one graphic or icon may represent a document's relevance as measured under one algorithm, while a second graphic represents the document's relevance as measured under another algorithm.  For example, separate graphics or icons may be used to display information about the highlights and comments in the associated documents”}. 

	Lee is directed to the invention of matching comment data to text data.  Specifically, Lee discloses a system wherein a comment is compared against a primary electronic document or a set of related primary electronic documents.  Hong is directed to invention of annotating documents using a viewer.  The combination of Lee and Hong fails to expressly disclose the claimed feature of “displaying the difference in a window.”  Chandra is directed to the invention of determining the significance and relevance of a web page, or a portion thereof.  Specifically, Chandra discloses that "one graphic or icon may represent a document's relevance as measured under one algorithm, while a second graphic represents the document's relevance as measured under another algorithm.”  See Chandra, [0045].  Wherein Chandra discloses that a graphic representing the document's relevance may be displayed (i.e., displaying the difference in a window,” it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Lee and Hong with that of Chandra for the predictable result of a system wherein the resulting difference as determined by Lee may be displayed graphically as disclosed by Chandra. 

Response to Arguments
Applicant's arguments filed 7 September 2022 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 101
Applicant asserts the argument that the instant invention “requires a level of oversight in which computer functionality replaces manual review and editing, which may be highly impractical or impossible on a popular topic or post.”  See Amendment, page 9.  The Examiner respectfully disagrees.  The Examiner notes that merely asserting that a computer functions to perform a mental step or an abstract idea fails to overcome the necessary threshold required by 35 U.S.C. 101.
For example, to the extent there is an improvement in the claims, the improvement is to the abstract idea--and this improvement is implemented by processing with conventional computer equipment. Core Wireless Licensing v. LG Electronics, Inc., 2018 WL 542672; Nos. 2016-2684, 2017-1922 (Fed. Cir. Jan 25, 2018). Although Core Wireless Licensing is “directed to a particular manner of summarizing and presenting information in electronic devices,” resulting in an improved user interface, the claims do not recite an improved user interface, in contrast to Core Wireless Licensing. See Core Wireless Licensing at 9–10. As stated in Core Wireless Licensing, 
Claim 1 of the ' 476 patent requires “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation restrains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices. 
Id.

In Core Wireless Licensing the Specification confirmed the improved user interface and, in particular, that the claims are “directed to an improvement in the functioning of computers, particularly those with small screens.” Id. at 10. Because Core Wireless Licensing held the claims are not directed to an abstract idea, the second step of the Alice inquiry was not addressed. Id. 
In view of the above, the current claims are distinguishable from Core Wireless Licensing and,  the claims are also distinguishable from Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016), and DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1249 (Fed. Cir. 2014). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016), in which the court characterized the claims as directed to the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis. Id. at 1354.
Secondly, Applicant asserts the argument that “the number of potential submissions of new content could run in the tens of thousands or more, making a simply “mental process” unable to process the newly contributed text content in a realistic fashion, without excessive human involvement.”  See Amendment, page 10.  The Examiner respectfully disagrees.  The assertion that a social network with potential submissions of tens of thousands is merely speculative and not supported by the Specification.
Applicant fails to provide how the claims here are “directed to a specific improvement to the way computers operate.”  See Enfish, 822 F.3d at 1336. In Enfish, the claims were directed to an improved database architecture, i.e., a self-referential table - "a specific type of data structure designed to improve the way a computer stores and retrieves data in memory." Enfish, 822 F.3d at 1339. Such a data structure has several distinct advantages over conventional relational databases, including: ( 1) faster searching of data than would be possible with the conventional relational model (see US 6,151,604 "Enfish '604 patent," 1:55-59, 2:66-3 :6); (2) more effective storage of data other than structured text, such as storage of images and unstructured text (Enfish '604 patent, 2:16-22, 2:46-52); and (3) more flexibility in configuring the database (Enfish '604 patent, 2:27-29).
In Enfish, the Federal Circuit characterized the "directed to" inquiry as a stage-one filter to the claims, "considered in light of the specification, based on whether 'their character as a whole is directed to excluded subject matter."' Enfish, 822 F.3d at 1335 (quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015)). In particular, the Federal Circuit interpreted the "directed to" inquiry as asking "whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea." Enfish, 822 F.3d at 1335 (emphasis added). "[T]he focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database)." Id. Based on the "plain focus of the claims," the Federal Circuit reached the conclusion that Enfish 's claims were directed to "a specific improvement to the way computers operate, embodied in the self-referential table," and, as such, were more than a mere abstract idea. Id. at 1336.
Because the Federal Circuit determined step 1 of the Alice two-step analysis was satisfied, Alice step 2 was not required. Id. In contrast to Enfish, Applicant' s claims are directed to an abstract idea of determining whether a contributed text is similar to an existing text which may be considered as abstract mathematical concepts and algorithms that could be performed in the human mind, or by a human using a pen and paper, without need of any computer or other machine. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372—73 (Fed. Cir. 2011) (“[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under § 101.”); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) (“[Mjental processes—or processes of human thinking—standing alone are not patentable even if they have practical application.”);Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature . . . , mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work” (emphasis added)). Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").
Furthermore, data analysis and algorithms are abstract ideas. See, e.g., Alice 134 S.Ct. at 2355; Parker v. Flook, 437 U.S. 584, 589, 594—95 (1978) (“Reasoning that an algorithm, or mathematical formula, is like a law of nature, Benson applied the established rule that a law of nature cannot be the subject of a patent.”); Benson, 409 U.S. at 71—72. That is, “[wjithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350-51 (Fed. Cir. 2014) (“Data in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101.”).
Separately, we note Applicant' s claims do not improve the performance of a computer or solve a problem specific to computers or computer networks. Applicant's Specification and arguments do not demonstrate the claims "provide more flexible and quicker computer-based searching," as the claims in Enfish did via a "self-referential table for a computer database." See Enfish, 822 F.3d at 1336, 1339. Instead, as previously recognized by the Examiner, the claims are directed to retrieving text content contribution and determining whether said text content contribution is similar enough to a separately existing content in a social media platform.
Accordingly, for the aforementioned reasons above, the claim rejections under 35 U.S.C. 101 are maintained.
Claim Rejections under 35 U.S.C. 103
Applicant asserts the argument that the prior art of Lee “does not correspond with Applicant’s claim language, where simply, “a result set exceed[ing] a threshold match of terms in text of the separately existing content…” is claimed.”  See Amendment, page 13.  The Examiner respectfully disagrees.  Firstly, it is noted that the instant claims recite “the threshold match indicating a threshold number of text terms in the text content contribution match text in the separately existing content.”  
Lee specifically discloses that “[t]he comment association module 232 may then identify one or more comments 121 which are associated with the same key terms.”  See Lee, [0053].  That is, Lee discloses a comment may be identified (i.e. text content contribution).  Additionally, Lee discloses that “the comment association module 232 may determine whether the identified comments are sufficiently related to the primary electronic document (or the set of related primary electronic documents) by calculating one or more relation score for those comments and comparing the relation score to a threshold” such that “[t]he relation score may be a measure of the degree of similarity between a comment 121 and a primary electronic document 120 or set of related primary electronic documents 120.”  Id.  That is, Lee discloses that the comment (i.e. text content contribution) may be compared to a primary electronic document (i.e. a separately existing content) to see if a threshold is exceeded (i.e. if the relation score between the comment and the primary electronic document exceeds a threshold).  Accordingly, it would have been obvious to one of ordinary skill in the art that the cited prior art of Lee would indeed read upon the recited limitation of “determining by the processor whether or not the result set exceeds a threshold match of terms…”. 
Secondly, Applicant asserts the argument that the cited prior art combination fails to disclose the claimed feature of “integrat[ion of] the text content contribution to the existing text content.”  See Amendment, page 13.  The Examiner respectfully disagrees.  Lee discloses that “the comment association system 170 may associate one or more validated comments with the primary electronic document 120 by generating a web page which identifies one or more of the primary electronic documents received at 302 and one or more of the comments validated at 308” such that “the web page may display both primary electronic documents and comments which are determined to be related to the primary electronic documents in a common web page to visually represent the relationship between the primary electronic documents and the comments.”  See Lee, [0093].  Wherein Lee discloses generating a webpage (i.e. integrating) identifying both the primary electronic document (i.e. the existing text content) and the comments (i.e. the text content contribution), it would have been obvious to one of ordinary skill in the art that Lee would have indeed read upon the claimed feature of “integrating the text content contribution to the existing text content…”.
Accordingly, for the aforementioned reasons above, the claim rejections under 35 U.S.C. 103 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/